Citation Nr: 0027233	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The veteran had active duty from April 1944 to December 1945. 
This matter comes on appeal from an August 1998 decision by 
the Houston VA Regional Office. 


FINDING OF FACT

The claim for DIC under the provisions of 38 U.S.C.A. § 1151 
(West 1991) is not plausible.


CONCLUSION OF LAW

The claim for DIC under the provisions of 38 U.S.C.A. § 1151 
is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

38 U.S.C.A. § 1151 provides benefits for persons disabled by 
treatment or vocational rehabilitation; (a) Compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-- 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  These amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Analysis

The official death certificate indicates that the veteran 
died on December [redacted], 1997 at the age of 75. The underlying 
cause of his death was Hodgkin's lymphoma. Diabetes was 
listed as a significant condition contributing to death. The 
appellant's claim for DIC benefits was received in January 
1998. At the time of the veteran's death, service connection 
was in effect for the residuals of a gunshot wound of the 
left leg, evaluated as 20 percent disabling.

The appellant has contended in effect that the fatal 
Hodgkin's lymphoma could have been successfully treated had 
it been detected earlier, as it should have been, at the VA 
medical facility where the veteran had received treatment for 
many years.

Of record are copies of in- and outpatient reports of 
treatment received by the veteran at VA medical facilities 
from 1981 until the veteran's death in December 1997. The 
summary of the veteran's terminal hospitalization reveals 
that he was admitted on November 15, 1997 secondary to a 
right hip fracture that he sustained when he fell down in his 
bedroom after tripping on a rug.  He presented complaining of 
right hip pain.  Also on admission the veteran  stated that 
he was having fever for approximately 2 months and also 
weakness and some dyspnea on exertion. Because of the 
fracture, the veteran was admitted initially to Orthopedics 
and x-rays revealed a right femoral neck fracture. The 
veteran was placed in Bucks traction and anticipated for 
arthroplasty but, because of the fever, the veteran was 
transferred to Medicine. On admission his electrocardiogram 
revealed new onset of atrial fibrillation and also his labs 
revealed low hematocrit. The veteran was
started on antibiotics empirically and an extensive work-up 
was done for his fever.  It included bone marrow aspirate and 
biopsy, where some atypical lymphohistiocytic infiltrate was 
found, suggestive of Hodgkin's lymphoma. Then the veteran got 
a fine-needle aspiration (FNA) of a right axillary node, and 
the report showed atypical lymphoid cells, binucleated, 
suspicious for Hodgkin's, but then the sample was taken for 
flow cytometry and the confirmation of the Hodgkin's lymphoma 
was done. The veteran was started on chemotherapy for his 
Hodgkin's lymphoma. After the chemotherapy, his condition did 
not improve and he
developed multiorgan failure and died on December [redacted], 1997.  
The cause of death was thought to be multiorgan failure 
secondary to Hodgkin's lymphoma.  

The appellant has noted entries in the veteran's medical 
records from January and March 1993, July and October 1994, 
and January, August , and November 1997 which she apparently 
believes were indicative of Hodgkin's lymphoma. She further 
asserts that the possibility of Hodgkin's lymphoma was 
ignored because of the severity of the veteran's diabetes. No 
medical opinion, medical treatise, or other competent medical 
evidence, however, to support the appellant's positions has 
been submitted. The Court of Appeals for Veterans Claims has 
made clear that a lay party such as the appellant is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education. 
Consequently, while the appellant is competent to provide 
evidentiary assertions, she is not competent to relate the 
medical record entries to Hodgkin's lymphoma. Espiritu, 
supra. In the absence of competent medical evidence that the 
proximate cause of the veteran's demise was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, the claim for DIC is not well-grounded and 
must be denied. 38 U.S.C.A. §§ 1151, 5107.

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

